UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6632



MATTHEW VIRTUE,

                                           Petitioner - Appellant,

          versus


DOMINIC GUTIERREZ, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-82)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Virtue, Appellant Pro Se. Matthew Wayne Mellady, UNITED
STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Matthew Virtue, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000) and denying reconsideration.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court. Virtue v. Gutierrez, No.

CA-04-82 (N.D.W. Va. Mar. 3, 2005; Apr. 13, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -